FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

WARREN WESLEY SUMMERLIN,             
             Petitioner-Appellant,
                                           No. 98-99002
               v.
DORA B. SCHRIRO, Director of                D.C. No.
                                         CV-86-00584-ROS
Arizona Department of
                                            OPINION
Corrections,
             Respondent-Appellee.
                                     
    On Remand from the United States Supreme Court

                 Argued and Submitted
        March 22, 2005—San Francisco, California

                  Filed October 17, 2005

      Before: Mary M. Schroeder, Chief Judge, and
           Harry Pregerson, Stephen Reinhardt,
     Diarmuid F. O’Scannlain, Michael Daly Hawkins,
        Sidney R. Thomas, M. Margaret McKeown,
       Kim McLane Wardlaw, William A. Fletcher,
      Raymond C. Fisher, and Johnnie B. Rawlinson,
                     Circuit Judges.

                Opinion by Judge Thomas;
        Partial Concurrence and Partial Dissent by
                    Judge O’Scannlain




                          14157
14162                SUMMERLIN v. STEWART
                          COUNSEL

Ken Murray and Leticia Marquez, Federal Public Defender’s
Office, Phoenix, Arizona, for the petitioner-appellant.

John Pressley Todd, Attorney General’s Office, Phoenix, Ari-
zona, for the respondent-appellee.


                          OPINION

THOMAS, Circuit Judge:

   In this appeal we consider whether petitioner received inef-
fective assistance of counsel at the penalty phase of his capital
murder trial. We conclude that he did and reverse the judg-
ment of the district court denying a writ of habeas corpus.

                                I

  Extraordinary plot lines rarely end; they frequently reap-
pear in sequels. Thus, this case returns to us from the
Supreme Court for us to write the next chapter in this unusual
saga.

   We need not recount the prior episodes in detail; the under-
lying factual and procedural history is chronicled in our prior
opinion. Summerlin v. Stewart (“Summerlin I”), 341 F.3d
1082, 1084-92 (9th Cir. 2003) (en banc). In brief, Warren
Summerlin was convicted of the murder of Brenna Bailey by
a jury and was sentenced to death by a state judge. The
Supreme Court of Arizona reviewed and affirmed Summer-
lin’s convictions and his sentence. See State v. Summerlin,
675 P.2d 686 (Ariz. 1983), recons. denied Jan. 17, 1984.
After an initial petition for writ of habeas corpus in federal
district court and four unsuccessful post-conviction attempts
in state court to overturn his conviction, Summerlin filed a
                     SUMMERLIN v. STEWART                  14163
second amended petition for writ of habeas corpus in the fed-
eral district court in Arizona on November 22, 1995. See 28
U.S.C. § 2254 (1994). The federal district court denied Sum-
merlin’s second amended petition for writ of habeas corpus
on October 31, 1997. Pursuant to Fed. R. Civ. P. 59(e), Sum-
merlin moved to vacate the judgment on November 28, 1997.
The district court denied this motion on January 12, 1998, but
issued a certificate of probable cause enabling Summerlin to
appeal pursuant to Fed. R. App. P. 22(b)(1). This timely
appeal followed.

   A divided three-judge panel of this Court issued its opinion
on October 12, 2001, affirming the district court in part and
reversing in part. See Summerlin v. Stewart, 267 F.3d 926 (9th
Cir. 2001), withdrawn, 281 F.3d 836 (2002). The case was
remanded for an evidentiary hearing as to whether the state
trial judge was competent when he was deliberating on
whether to impose the death penalty. Id. at 957.

   In the interim, before the mandate issued in the appeal, the
United States Supreme Court held that Arizona’s death pen-
alty statute violated the Sixth Amendment because the penalty
of death was imposed by a judge, rather than a jury. Ring v.
Arizona, 536 U.S. 584, 609 (2002). We granted rehearing en
banc to consider, inter alia, the potential retroactive effect of
Ring. After rehearing en banc, we upheld Summerlin’s con-
viction, but also held that Ring applied retroactively so as to
require that the penalty of death imposed upon Summerlin be
vacated. Summerlin I, 341 F.3d at 1121. The Supreme Court
granted a writ of certiorari in part, Schriro v. Summerlin, 540
U.S. 1045 (2003), and reversed Summerlin I, holding that
Ring did not apply retroactively to cases already final on
direct review. Schriro v. Summerlin, 124 S.Ct. 2519, 2526
(2004). The Court remanded the remaining sentencing issues,
namely:

    1.   Whether Summerlin received ineffective assis-
         tance of counsel during the sentencing phase of
14164                SUMMERLIN v. STEWART
         his capital trial in violation of his rights under
         the Sixth Amendment;

    2.   Whether Summerlin’s court-appointed public
         defender had a conflict of interest that adversely
         affected her representation at a critical stage of
         the proceedings, in violation of his rights under
         the Sixth Amendment;

    3.   Whether Summerlin was deprived of his right to
         due process of law because the trial judge was
         addicted to marijuana during his trial and delib-
         erated over his sentence while under the influ-
         ence of marijuana; and

    4.   Whether cumulative errors require reversal of
         his sentence.

   Because the petition for a writ of habeas corpus was filed
before the effective date of the Antiterrorism and Effective
Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.
1214 (“AEDPA”), pre-AEDPA law governs our consideration
of the merits of the claims. Lindh v. Murphy, 521 U.S. 320,
327 (1997); Jeffries v. Wood, 114 F.3d 1484, 1494 (9th Cir.
1997) (en banc). Under pre-AEDPA law, we consider a claim
alleging ineffective assistance of counsel as a mixed question
of law and fact that we review de novo. Rios v. Rocha, 299
F.3d 796, 799 n.4 (9th Cir. 2002). We review the district
court’s denial of Summerlin’s habeas petition de novo and the
district court’s factual findings for clear error. Id. Because this
is a pre-AEDPA case, we do not review the state court’s legal
conclusions to determine whether they are “objectively unrea-
sonable;” rather, we “simply resolve the legal issue on the
merits, under the ordinary rules.” Belmontes v. Brown, 2005
WL 1653620, *1 (9th Cir. July 15, 2005); see also id. (“ ‘[A]n
unreasonable application of federal law is different from an
incorrect application of federal law.’ ” (quoting Williams v.
Taylor, 529 U.S. 362, 365 (2000) (plurality opinion)). We
                     SUMMERLIN v. STEWART                  14165
owe less deference to state court factual findings under pre-
AEDPA law, but “we must still presume such findings to be
correct unless they are ‘not fairly supported by the record.’ ”
Bean v. Calderon, 163 F.3d 1073, 1087 (9th Cir. 1998) (quot-
ing 28 U.S.C. § 2254(d)(8) (1996)).

                                II

  The first sentencing issue is whether Summerlin received
constitutionally effective assistance of counsel at sentencing.
We conclude that he did not, requiring reversal of the district
court order denying the petition for a writ of habeas corpus.

                                A

   [1] The Sixth Amendment right to counsel in a criminal
trial includes “the right to the effective assistance of counsel.”
McMann v. Richardson, 397 U.S. 759, 771 n.14 (1970). This
right extends to “all critical stages of the criminal process,”
Iowa v. Tovar, 541 U.S. 77, 80-81 (2004), including capital
sentencing, Silva v. Woodford, 279 F.3d 825, 836 (9th Cir.
2002). Indeed, “[b]ecause of the potential consequences of
deficient performance during capital sentencing, we must be
sure not to apply a more lenient standard of performance to
the sentencing phase than we apply to the guilt phase.” Mak
v. Blodgett, 970 F.2d 614, 619 (9th Cir. 1992).

   To prevail on his claim of ineffective assistance of counsel
during the penalty phase of his trial, Summerlin must demon-
strate first that the performance of his counsel fell below an
objective standard of reasonableness at sentencing, and sec-
ond, that “there is a reasonable probability that, but for coun-
sel’s unprofessional errors, the result of the proceeding would
have been different.” Strickland v. Washington, 466 U.S. 668,
694 (1984).

  [2] The Supreme Court has “declined to articulate specific
guidelines for appropriate attorney conduct and instead [has]
14166                SUMMERLIN v. STEWART
emphasized that ‘[t]he proper measure of attorney perfor-
mance remains simply reasonableness under prevailing pro-
fessional norms.’ ” Wiggins v. Smith, 539 U.S. 510, 521
(2003) (quoting Strickland, 466 U.S. at 688). However, gen-
eral principles have emerged regarding the duties of criminal
defense attorneys that inform our view as to the “objective
standard of reasonableness” by which we assess attorney per-
formance, particularly with respect to the duty to investigate.
For example, the Supreme Court has cited with approval the
ABA Standards for Criminal Justice as indicia of the obliga-
tions of criminal defense attorneys. Rompilla v. Beard, 125
S.Ct. 2456, 2465-66 (2005); Williams, 529 U.S. at 396; see
also Wiggins, 539 U.S. at 524 (noting that “we have long
referred [to the ABA standards] as ‘guides to determining
what is reasonable’ ” (quoting Strickland, 466 U.S. at 688)).
The standards in effect at the time of Summerlin’s trial clearly
described the criminal defense lawyer’s duty to investigate,
providing specifically that:

    It is the duty of the lawyer to conduct a prompt
    investigation of the circumstances of the case and to
    explore all avenues leading to facts relevant to the
    merits of the case and the penalty in the event of
    conviction. The investigation should always include
    efforts to secure information in the possession of the
    prosecution and law enforcement authorities. The
    duty to investigate exists regardless of the accused’s
    admissions or statements to the lawyer of facts con-
    stituting guilt or the accused’s stated desire to plead
    guilty.

ABA Standards for Criminal Justice 4-4.1 (2d ed. 1980).

  [3] The duty to investigate is critically important in capital
penalty phase proceedings. In a capital case, a criminal defen-
dant has a constitutionally protected right to provide the jury
with mitigating evidence. Williams, 529 U.S. at 393. Accord-
ingly, a criminal defense attorney has a duty to investigate,
                     SUMMERLIN v. STEWART                  14167
develop, and present mitigation evidence during penalty phase
proceedings. Wiggins, 539 U.S. at 521-23. “To perform effec-
tively in the penalty phase of a capital case, counsel must con-
duct sufficient investigation and engage in sufficient
preparation to be able to ‘present[ ] and explain[ ] the signifi-
cance of all the available [mitigating] evidence.’ ” Mayfield v.
Woodford, 270 F.3d 915, 927 (9th Cir. 2001) (en banc) (quot-
ing Williams, 529 U.S. at 399).

   [4] Although we must defer to a lawyer’s strategic trial
choices, those choices must have been made after counsel has
conducted “reasonable investigations or [made] a reasonable
decision that makes particular investigations unnecessary.”
Strickland, 466 U.S. at 691. During penalty phase proceed-
ings, counsel has a duty to make a “diligent investigation into
his client’s troubling background and unique personal circum-
stances.” Williams, 529 U.S. at 415 (O’Connor, J., concur-
ring). As the Supreme Court has stated, there is a “belief, long
held by this society, that defendants who commit criminal acts
that are attributable to a disadvantaged background or to emo-
tional and mental problems, may be less culpable than defen-
dants who have no such excuse.” Boyde v. California, 494
U.S. 370, 382 (1990) (quotation and emphasis omitted). Thus,
as we have noted, “ ‘[i]t is imperative that all relevant mitigat-
ing information be unearthed for consideration at the capital
sentencing phase.’ ” Wallace v. Stewart, 184 F.3d 1112, 1117
(9th Cir. 1999) (quoting Caro v. Calderon, 165 F.3d 1223,
1227 (9th Cir. 1999) (brackets in original)).

   [5] To that end, the investigation should include inquiries
into social background and evidence of family abuse. Boyde
v. Brown, 404 F.3d 1159, 1176 (9th Cir. 2005). We have long
“recognized an attorney’s duty to investigate and present miti-
gating evidence of mental impairment.” Bean, 163 F.3d at
1080 (citing Evans v. Lewis, 855 F.2d 631, 636-37 (9th Cir.
1988)). This includes examination of mental health records.
Deutscher v. Whitley, 884 F.2d 1152, 1161 (9th Cir. 1989).
Defense counsel should also examine the defendant’s physical
14168                SUMMERLIN v. STEWART
health history, particularly for evidence of potential organic
brain damage and other disorders. Stankewitz v. Woodford,
365 F.3d 706, 723 (9th Cir. 2004).

   [6] The defendant’s history of drug and alcohol abuse
should also be investigated. Jennings v. Woodford, 290 F.3d
1006, 1016-17 (9th Cir. 2002). Defense counsel should also
personally review all evidence that the prosecution plans to
introduce in the penalty phase proceedings, including the
records pertaining to criminal history and prior convictions.
Rompilla, 125 S.Ct. at 2465; ABA Standards for Criminal
Justice 4-4.1 (2d ed. 1980). It should go without saying that
defense counsel needs to meet with his client to discuss the
preparation of the penalty phase defense. See Silva, 279 F.3d
at 847 (counsel has a duty to try to persuade defendant to
present mitigating evidence and counsel cannot make a rea-
soned tactical decision if he does not even know what evi-
dence is available).

   This list is not meant to be exhaustive, but only illustrative
of the minimal type of “objectively reasonable” investigation
any competent capital defense attorney should conduct in pre-
paring a penalty phase defense, even at the time Summerlin’s
case was tried.

   The record shows that Summerlin’s attorney utterly failed
in his duty to investigate and develop potential mitigating evi-
dence for presentation at the penalty phase. He conducted no
investigation of Summerlin’s family and social history. He
did not speak with Summerlin’s family or friends. His devel-
opment of a mental health defense was based solely on the
limited information developed at Summerlin’s pre-trial com-
petency examination, which was prepared for an entirely dif-
ferent purpose. See Bean, 163 F.3d at 1078 (not reasonable to
rely at penalty phase on mental health material previously
amassed for competency challenge); see also Hendricks v.
Calderon, 70 F.3d 1032, 1043 (9th Cir. 1995) (investigation
                    SUMMERLIN v. STEWART                 14169
of mental health evidence for guilt phase does not excuse fail-
ure to develop mental health evidence for penalty phase).

   Had Summerlin’s attorney conducted even a minimal
investigation, he would have been able to develop testimony
about Summerlin’s tortured family history, including the fact
that Summerlin’s alcoholic mother beat him frequently and
punished him by locking him in a room with ammonia fumes.
Counsel would have learned that, at his mother’s behest,
Summerlin received electroshock treatments to control his
explosive temper. Summerlin’s attorney would also have dis-
covered that Summerlin had a learning disability that left him
functionally mentally retarded. An adequate investigation
would have revealed that Summerlin had been diagnosed as
a paranoid schizophrenic and treated with anti-psychotic med-
ication.

  Summerlin’s trial counsel did not develop any mental
health defense himself; rather, he relied on information
uncovered by Summerlin’s prior attorney to determine com-
petency and to explore a potential mental disease guilty phase
defense. Counsel’s lack of understanding of the basics of the
potential guilt phase defense, and its more effective use as
mitigation evidence at the penalty phase, was demonstrated
during post-conviction hearings:

    Q. Did you ever talk to any other doctor or expert
    witness about psychomotor seizures?

    A.   No.

    Q. Did you do any research regarding psychomotor
    seizures?

    A.   No.

    Q. Did you ever learn that Warren Summerlin had
    organic brain damage?
14170              SUMMERLIN v. STEWART
    A. I believe that that appeared somewhere in the
    medical reports. I’m not sure. It sounds familiar at
    this time.

    Q. What significance was the fact that he had
    organic brain damage to you?

    A. Well, I — if I knew at the time, I don’t know
    now. So I guess I would have to say I don’t remem-
    ber.

    Q. Were you aware of any relationship between
    organic damage and psychomotor seizures?

    A. At this time, I’m not. I just don’t have any
    memory of being aware of such a thing.

    Q. Did you ever learn while you were preparing
    for trial that Warren Summerlin had had mumps at
    birth?

    A.   I don’t remember, but I don’t believe so.

    Q. Dr. Bendheim and Dr. Tuchler were the Rule 11
    examining doctors?

    A.   Okay.

    Q. Did you ever talk to Dr. Bendheim before the
    trial?

    A.   No.

    Q. Did you ever talk to Dr. Tuchler before the
    trial?

    A.   No.
                    SUMMERLIN v. STEWART                 14171
    Q. Did you talk to Dr. Winegrad, a neurologist
    before the trial?

    A.   No.

   [7] In short, Summerlin’s attorney failed to investigate the
available evidence concerning possible mental health mitiga-
tion either prior to the guilt phase trial or the penalty phase
hearing, clearly missing critical mitigation evidence. Summer-
lin’s prior attorney had investigated Summerlin’s mental
health and communicated the results to his trial attorney. The
preliminary mental health information was in the hands of
Summerlin’s attorney, yet he failed to do any further investi-
gation or development of this critical mitigation evidence.
“[W]here counsel is on notice that his client may be mentally
impaired, counsel’s failure to investigate his client’s mental
condition as a mitigating factor in a penalty phase hearing,
without a supporting strategic reason, constitutes deficient
performance.” Hendricks, 70 F.3d at 1043; see also Wallace
v. Stewart, 184 F.3d 1112, 1115-16 (9th Cir. 1999) (holding
ineffective an attorney who spent just over two hours total
interviewing potential witnesses, including just over thirty
minutes with a psychiatric expert, and failed to contact known
and willing witnesses); Seidel v. Merkle, 146 F.3d 750, 756
(9th Cir. 1998) (finding ineffective assistance where defense
counsel “failed to conduct even a minimal investigation in
order to make an informed decision” regarding his client’s
mental health defenses).

   Although Summerlin’s trial attorney knew that the prosecu-
tion planned in the penalty phase hearing to call as witnesses
the two psychiatrists the court had appointed to evaluate Sum-
merlin’s competency, he did not contact or interview either of
them. As he testified:

    Q. Did you know in advance of the aggravation/
    mitigation hearing that the State was calling Dr.
    Bendheim and Dr. Tuchler as witnesses?
14172                SUMMERLIN v. STEWART
    A. I don’t know whether I knew that in advance or
    not.

    Q. Showing you Exhibit 83, and the Clerk’s record
    in 119502, which appears to be a letter dated June
    24th, 1982 from Jessica Gifford to you, would you
    take a minute to review it?

    A.   All right. I’ve reviewed it.

    Q. Does it indicate that Miss Gifford was advising
    you by that letter that she would be subpoenaing Dr.
    Bendheim and Dr. Tuchler for the aggravation/
    mitigation hearing?

    A.   It does so indicate.

    Q. Mr. Klink, the aggravation/mitigation hearing
    took place on July 8th —

    A.   July 8th.

    Q. — July 8th of 1982. Did you talk to Dr. Bend-
    heim before July 8th, 1982?

    A.   Not before July 8th, I don’t believe.

    Q. Did you talk to Dr. Tuchler before July 8th,
    1982?

    A.   I don’t believe so.

   [8] Failure to review evidence that the attorney knows the
State will produce at a penalty phase trial falls below an
objective standard of reasonableness for performance in pre-
paring for a penalty phase defense. As the Supreme Court
recently observed in Rompilla:
                    SUMMERLIN v. STEWART                 14173
    The notion that defense counsel must obtain infor-
    mation that the State has and will use against the
    defendant is not simply a matter of common sense.
    As the District Court points out, the American Bar
    Association Standards for Criminal Justice in circu-
    lation at the time of Rompilla’s trial describes the
    obligation in terms no one could misunderstand in
    the circumstances of a case like this one:

       “It is the duty of the lawyer to conduct a prompt
    investigation of the circumstances of the case and to
    explore all avenues leading to facts relevant to the
    merits of the case and the penalty in the event of
    conviction. The investigation should always include
    efforts to secure information in the possession of the
    prosecution and law enforcement authorities.”

125 S.Ct. at 2465-66.

   The Supreme Court termed counsel’s failure to investigate
evidence that counsel knows the State will use against the
defendant at the penalty phase trial “an obvious reason” to
conclude that counsel’s performance “fell below the level of
reasonable performance.” Id. at 2464. As the Court further
noted:

    With every effort to view the facts as a defense law-
    yer would have done at the time, it is difficult to see
    how counsel could have failed to realize that without
    examining the readily available file they were seri-
    ously compromising their opportunity to respond to
    a case for aggravation.

Id. at 2465.

  [9] In this case, just as in Rompilla, the failure of the
defense attorney to investigate evidence the State planned to
14174                SUMMERLIN v. STEWART
introduce at the penalty phase trial constituted constitutionally
deficient performance.

  During the one month interval between the trial and the
death penalty phase hearing, Summerlin’s attorney never once
met with his client. As his attorney testified in post-conviction
proceedings:

    Q. * * * * During that period of time between the
    verdict and the aggravation/mitigation hearing, how
    many times did you meet with Warren Summerlin?

    A.   I don’t remember.

    Q. As a court appointed counsel did you keep con-
    temporaneous time records in connection with this
    case?

    A.   That’s correct, as best I could.

    Q. I’m showing you four separate documents. Do
    they appear to be the time records in this case — in
    these cases?

    A.   They do.

    Q. Okay. Would reviewing those refresh your rec-
    ollection as to how many times you saw Mr. Sum-
    merlin between verdict and the aggravation/
    mitigation hearing?

    A. Yes, I’m sure I would have recorded that time
    if I had met with him.

    Q. Take a look at those documents, then tell us
    how many times you saw Warren Summerlin
    between the verdict and the aggravation/mitigation
    hearing?
                    SUMMERLIN v. STEWART                 14175
                          *****

    A. * * * It does not appear that I met with Mr.
    Summerlin after the date of the verdict, until we got
    to court, for the mitigation aggravation hearing.

   [10] “Adequate consultation between attorney and client is
an essential element of competent representation of a criminal
defendant.” United States v. Tucker, 716 F.2d 576, 581 (9th
Cir. 1983). We have held that limited consultations may con-
stitute deficient performance by a criminal defense attorney.
See Turner v. Duncan, 158 F.3d 449, 457 (9th Cir. 1998)
(“Counsel’s admission that he spent at most forty-five min-
utes with Turner prior to trial demonstrates deficient perfor-
mance . . . [and] is especially shocking in light of the
seriousness of the charges”); Correll v. Stewart, 137 F.3d
1404, 1412 (9th Cir. 1998) (finding counsel’s performance
deficient when the attorney only met with the defendant for
five minutes between the guilt and penalty phases). In this
case, in the one month interval between the guilt and penalty
phase proceedings, there were no consultations at all. See
Silva, 279 F.3d at 847 (counsel has a duty to try to persuade
defendant to present mitigating evidence and counsel cannot
make a reasoned tactical decision if he does not even know
what evidence is available).

   [11] These are precisely the failings that both the Supreme
Court and our Circuit have held constitute deficient perfor-
mance of counsel under the Sixth Amendment. Summerlin’s
penalty phase counsel did not conduct any independent inves-
tigation, not even consulting with his client. There is no
explanation for this in the record. His failure to investigate
falls far short of any objectively reasonable standard against
which we might measure attorney performance under the
standards of the Sixth Amendment.

                              B

  [12] A capital defense attorney not only has the duty to
investigate potential mitigation defenses, but to present them.
14176                SUMMERLIN v. STEWART
As we have put it bluntly: “Failure to present mitigating evi-
dence at the penalty phase of a capital case constitutes inef-
fective assistance of counsel.” Bean, 163 F.3d at 1079; see
also Correll, 137 F.3d at 1412 (finding counsel’s performance
deficient when the attorney failed to call any mitigation wit-
nesses despite knowing people who were willing to testify,
and barely raised the defendant’s psychiatric history as a miti-
gating factor).

   In this case, Summerlin’s attorney did not present any miti-
gating evidence during the penalty phase, but instead sug-
gested that the sentencing judge review Dr. Tatro’s pre-trial
guilt phase report, which was appended to the presentence
report. The penalty phase trial was an extremely short pro-
ceeding, extending only twenty-six transcript pages, more
than half of which constituted colloquy between counsel and
the court. The court first entertained argument on the defense
motion for a new trial, which the judge indicated he would
consider over the weekend. For its case in aggravation, the
State argued that two statutory aggravating factors existed: (1)
a prior felony conviction involving the use or threat of vio-
lence; and (2) that the instant capital crime was especially hei-
nous, cruel, or depraved. The State’s aggravation case
consisted of only one exhibit, specifically certified copies of
documents relating to the aggravated assault conviction. The
State then asked the judge to consider the trial testimony and
rested its case. The entirety of the State’s aggravation case
was recorded in one page of transcript.

   For the defense case in mitigation, Summerlin’s attorney
called one of the prior attorney’s consulting psychiatrists to
the stand to testify. However, before the witness could be
sworn in, Summerlin interrupted and—although the conversa-
tion is not in the trial transcript—apparently requested that his
attorney not present the witness. Counsel requested a five-
minute recess, at the conclusion of which he stated: “With the
consent of the Defendant, the Defendant has no witnesses in
mitigation at this time and . . . we’ll rest.”
                    SUMMERLIN v. STEWART                  14177
   The judge reminded Summerlin and his attorney that this
was the time set aside for the aggravation and mitigation hear-
ing and that he planned to proceed with sentencing the next
Monday. The judge then said, “So you tell me that you have
one witness that you may present on Monday?” Summerlin’s
attorney replied: “Well, I would not call any witnesses at all.”
The judge indicated that he would allow Summerlin to make
any statement that he wished to make, either at the present
hearing or on Monday. Subsequently in the hearing, Summer-
lin’s attorney stated he would rely on Dr. Tatro’s report
appended to the presentence report. The State proceeded by
presenting two rebuttal psychiatric witnesses. Counsel’s argu-
ment against a death sentence for his client took up all of
three pages of transcript.

   The net result was that Summerlin presented no affirmative
evidence and no rebuttal evidence, although—as we have
discussed—there was an abundance of available classic miti-
gation evidence concerning family history, abuse, physical
impairments, and mental disorders.

   In addition, there was significant mitigation concerning one
of the two statutory aggravating factors: his conviction for
aggravated assault. That conviction arose out of a road rage
incident in which a car veered off the road, jumped the curb
and struck Summerlin’s wife, who was hospitalized for her
injuries. At the scene, Summerlin brandished a pocket knife
at the errant driver, an act that occasioned the filing of the
criminal assault charge. The victim was not physically injured
in any way. Summerlin’s attorney knew of these mitigating
factors because he had defended the charge. However, he did
not present any of this mitigation evidence to the sentencing
judge. As the attorney testified later:

    Q. Mr. Klink, did you believe that there was some
    mitigating circumstances in connection with the
    aggravated assault conviction?
14178               SUMMERLIN v. STEWART
    A. Well, I think we discussed before we came in
    here, and there was [sic] some mitigating circum-
    stances that were discussed or talked about with
    Judge Riddel at the sentencing on the aggravated
    assault charge. Now, with respect to your question,
    did I believe there was any mitigating circumstances
    with respect to the conviction about which we are
    here today?

    Q. With respect to the conviction of the aggravated
    assault?

    A. Well, yes. I discussed them, I believe, in front
    of Judge Riddel [the sentencing judge on the aggra-
    vated assault conviction]. I’m not sure, but I demon-
    strated — I tried to present some mitigating factors,
    yes.

    Q. Did you ever present any mitigating factors in
    connection with that conviction to Judge Marquardt
    [the sentencing judge in the capital case]?

    A.   No.

    Q. In connection with that aggravated assault case,
    was the victim Mary Lavus ever physically injured
    by Warren Summerlin?

    A.   No, I don’t believe so.

    Q.   She suffered no physical injury?

    A.   I don’t believe so, no.

                          *****

    Q.   He did not physically harm her?
                    SUMMERLIN v. STEWART                  14179
    A.   That’s correct.

    Q. You recall why Warren Summerlin approached
    the driver of that automobile?

    A. Right. As I recall, it was a reaction to the fact
    that this lady either had lost control of the car or her
    brakes had failed, or some such thing like that,
    resulting in the car knocking over Mr. Summerlin’s
    wife and knocking her into a glass window of a store
    front, I believe. And that’s what precipitated the
    reaction of Mr. Summerlin in commiting the offense.

   [13] In sum, Summerlin’s penalty phase attorney knew of
essential mitigating evidence concerning the key special cir-
cumstance urged by the prosecution, but did not present this
mitigation evidence at the penalty phase. The prosecution’s
introduction of a certified copy of the aggravated assault con-
viction was the only evidence received by the sentencing
court; the defense offered no mitigation or other rebuttal evi-
dence to counter the State’s case in aggravation.

   Summerlin’s attorney apparently also failed to object or
make any arguments concerning the presentence report. The
presentence report was prepared by a probation officer who
did not testify during the penalty phase. It contained numer-
ous sentencing recommendations from the victim’s family
and friends, police officers, and others. Attached to the pre-
sentence report were a large number of letters from members
of the community expressing their opinions, including a peti-
tion with over 500 signatories. The presentence report also
contained the probation officer’s opinion as to the heinous
nature of the crime and expressed her opinion that the judge
should impose the death sentence. All of the material con-
tained in the report constituted hearsay, inadmissible evi-
dence. Almost all of it was damaging to the defendant. Not
only did Summerlin’s attorney fail to object to its consider-
ation, but he commended the presentence report to the sen-
14180               SUMMERLIN v. STEWART
tencing judge for review by urging the judge to review the
Tatro letter attached to it.

   [14] “The failure to present mitigating evidence during the
penalty phase of a capital case, where there are no tactical
considerations involved, constitutes deficient performance,
since competent counsel would have made an effective case
for mitigation.” Smith v. Stewart, 189 F.3d 1004, 1008-09 (9th
Cir. 1999). Summerlin’s counsel has presented no tactical
explanation for his decision not to present mitigating evi-
dence. His failure fell below the objective standards of rea-
sonableness for attorney conduct in a penalty phase trial.
Summerlin did not have the effective assistance of counsel at
his penalty phase guaranteed by the Sixth Amendment. See
Rompilla, 125 S. Ct. at 2465 n.5 (“We may reasonably
assume that [the sentencer] could give more relative weight to
a prior violent felony aggravator where defense counsel
missed an opportunity to argue that circumstances of the prior
conviction were less damning than the prosecution’s charac-
terization of the conviction would suggest.”).

                              C

  The State contends that none of this is relevant because
Summerlin requested that mitigating evidence not be pre-
sented in his defense. The record does not support such a dis-
missive view of Summerlin’s position. At the commencement
of the penalty phase hearing, Summerlin’s attorney called
psychologist Tatro to the stand. Summerlin apparently
objected to this, and the following colloquy ensued:

    THE COURT: All right. Come forward and be
    sworn, please. Your client wants to ask a question.

    MR. KLINK: Well, your honor, may we approach
    the bench?

    THE COURT: All right.
                SUMMERLIN v. STEWART                 14181
(An off the record discussion at the bench ensued,
outside the hearing of the court reporter.)

THE COURT: At the request of defense counsel and
his client, the client would like to have a couple of
minutes to talk over the calling of this witness.

                        ***

MR. KLINK: All right, your honor. With the consent
of the defendant, the defendant has no witnesses in
mitigation at this time and—

THE COURT: This will be—

MR. KLINK: —and we’ll rest.

                        ***

MS. GIFFORD (The Prosecutor): Your honor, it’s
my understanding—at least my impression—that
this is the defendant’s decision that he does not wish
certain witnesses to be called. Could we have that
reflected on the record, perhaps, because—

THE COURT: I think it has been, and Mr. Summer-
lin, I’ll address you directly, to make sure that—for
any error that might possibly be claimed at this time
—to make sure that you understand that you are fac-
ing a potential decision between either life imprison-
ment or the death penalty, and this is the time in
which you must decide whether you present any mit-
igation witnesses on your behalf.

This is your entitlement. Your lawyer has told me
that at this time you do not wish to, and he is telling
me that you do not wish to call any mitigation wit-
nesses. If this is correct I’ll accept your decision.
14182                SUMMERLIN v. STEWART
    But I want it to be very clear that this is the time, and
    only time, that you’ll be able to have to do this.

    So you don’t even need to respond to me. You
    understand what I’m telling you?

    THE DEFENDANT: Yes.

   The actual conference between attorney and client is not on
the record, and Summerlin’s attorney has no recollection of it.
As he later testified:

    Q. Does [review of the transcript] refresh your rec-
    ollection as to what occurred on that date?

    A. It doesn’t refresh it. But the — what is indicated
    in here, I have no dispute that it took place.

    Q. It is indicated that you did, in fact, verbally call
    Dr. Tatro to the stand?

    A.   It does so indicate.

    Q. And then, at that point, there was some kind of
    conference with your client, Mr. Summerlin?

    A.   It does so indicate.

    Q. And you had some discussion. At the conclu-
    sion of that discussion, Dr. Tatro, the witness, was
    withdrawn. And your client apparently was informed
    of his right to call any witnesses in mitigation, and
    he declined that right?

    A. It appears from the record that that is the case.
    The discussion I had with him after Dr. Tatro was
    called as a witness, I have absolutely no recollection
    of what took place during that discussion. I wish I
                    SUMMERLIN v. STEWART                  14183
    can, it might be very enlightening for one side or the
    other.

   [15] Summerlin did not testify as to the content of the con-
versation. As a result, there is no record of what Summerlin
said, much less that he instructed his attorney not to present
any penalty phase defense whatsoever. Thus, the characteriza-
tion of this exchange as one of a client directing an attorney
not to present a penalty phase defense is not supported by the
record. Summerlin spontaneously objected to the presentation
of one witness; there is no indication that he was instructing
his attorney not to present any mitigating evidence and no
aggravation rebuttal. In fact, Summerlin’s counsel later clari-
fied that Summerlin wished to rely on Dr. Tatro’s earlier eval-
uation, which had been appended to the presentence report.
Summerlin also expressed that he “had great faith in Dr. Gar-
cia,” a psychiatrist who had examined Summerlin during the
pre-trial period, indicating that he might not be adverse to the
presentation of mental health evidence at the penalty phase
hearing. This type of record is insufficient to establish that
Summerlin wished to waive a mitigation defense or prevent
the introduction of mental health evidence. See Silva, 279
F.3d at 839-40 (noting that the record did not support the con-
clusion that Silva precluded counsel from investigating any
and all aspects of Silva’s background; Silva merely instructed
counsel not to call Silva’s parents as witnesses during the pen-
alty phase); see also Stankewitz v. Woodford, 365 F.3d 706,
721-22 (9th Cir. 2004) (defendant’s opposition to calling fam-
ily members or experts as witnesses does not excuse an attor-
ney from interviewing experts and family members or from
investigating documents containing mitigating evidence); cf.
Williams v. Woodford, 384 F.3d 567, 621-22 (9th Cir. 2004)
(the district court expressly found that Williams instructed
counsel not to call any witness at the penalty phase, rejecting
Williams’s contention that he had merely instructed counsel
not to call his parents).

  [16] However, even if Summerlin had instructed counsel
not to present a mitigation defense, that fact would have no
14184                SUMMERLIN v. STEWART
effect on the deficient conduct prong of Strickland because
counsel had already demonstrated ineffectiveness by failing to
thoroughly investigate the existence of mitigating factors.
Although the allocation of control between attorney and client
typically dictates that “the client decides the ‘ends’ of the law-
suit while the attorney controls the ‘means,’ ” Marcy Strauss,
Toward a Revised Model of Attorney-Client Relationship: The
Argument for Autonomy, 65 N.C. L. Rev. 315, 318 (1987), it
does not relieve an attorney of the duty to investigate potential
defenses, consult with the client, and provide advice as to the
risks and potential consequences of any fundamental trial
decision within the client’s control.

   [17] This is especially true in capital cases, wherein the
attorney defending the accused has the duty to render “ex-
traordinary efforts.” ABA Standards for Criminal Justice 4-
1.2(c). These efforts include the duty “to develop a plan for
seeking to avoid the death penalty and to achieve the least
restrictive and burdensome sentencing alternative which can
reasonably be obtained.” ABA Guidelines for the Appoint-
ment and Performance of Counsel in Death Penalty Cases,
11.8.2 (1989). The defense attorney must “explain develop-
ments in the case to the extent reasonably necessary to permit
the client to make informed decisions regarding the represen-
tation.” ABA Standards for Criminal Justice, 4-3.8(a). For
these reasons, “a lawyer who abandons investigation into mit-
igating evidence in a capital case at the direction of his client
must at least have adequately informed his client of the poten-
tial consequences of that decision and must be assured that his
client has made [an] ‘informed and knowing’ judgment.”
Silva, 279 F.3d at 838 (citing Jeffries v. Blodgett, 5 F.3d 1180,
1198 (9th Cir. 1993)); cf. Williams, 384 F.3d at 622-23 (not-
ing that counsel reasonably investigated potential mitigating
evidence and adequately conferred with Williams regarding
what penalty phase defense might be presented). Further, “a
lawyer’s duty to investigate is virtually absolute, regardless of
a client’s expressed wishes.” Silva, 279 F.3d at 840 (citing
                     SUMMERLIN v. STEWART                  14185
ABA Standards for Criminal Justice 4-4.1, cmt. at 4-5.5 (2d
ed. 1980)); see also Douglas, 316 F.3d at 1089-90.

   Under circumstances similar to the case at hand, we have
concluded that the attorney’s performance was constitution-
ally inadequate. In Silva, for example, the defendant had
expressly instructed his attorney not to call his parents as wit-
nesses. We concluded that this could not be construed as sup-
porting an inference that he did not wish his family
background to be investigated. Silva, 279 F.3d at 839. Further,
in Silva, as in this case, the attorney did not “ma[ke] a serious
attempt to educate [the defendant] about the consequences of
his decision.” Id. at 841. We held that “such conduct was
objectively unreasonable under the circumstances and again
amounted to deficient performance. . . .” Id. Further, we con-
cluded that, even when faced with client directives limiting
the scope of defense, an attorney “must conduct a reasonable
investigation enabling him to make informed decisions about
how best to represent his client.” Id. at 846 (quoting Sanders
v. Ratelle, 21 F.3d 1446, 1456-57 (9th Cir. 1994)). “[I]f a cli-
ent forecloses certain avenues of investigation, it arguably
becomes even more incumbent upon trial counsel to seek out
and find alternative sources of information and evidence,
especially in the context of a capital murder trial.” Douglas,
316 F.3d at 1086 (quoting Silva, 279 F.3d at 847). Summer-
lin’s attorney did none of this.

   The Supreme Court recently reaffirmed this duty, even
when the capital defendant is “uninterested in helping” and
“even actively obstructive” to developing a mitigation
defense. Rompilla, 125 S.Ct. at 2462. Similarly, we have
rejected the theory that a criminal defendant’s instructions
reduce an attorney’s professional obligations even when the
defendant attempts to curtail certain potential avenues of
defense. Douglas, 316 F.3d at 1086; Silva, 279 F.3d at 838.

  In the capital case context, there are additional due process
concerns. A defendant’s waiver must be knowing, voluntary,
14186                   SUMMERLIN v. STEWART
and intelligent. Whitmore v. Arkansas, 495 U.S. 149, 165
(1990). This standard does not only mean that the defendant’s
waiver must be an informed decision, but also that it must be
a competent one. If a client has elected to forego legal pro-
ceedings that could avert the imposition of the death penalty,
then a court must make the determination “whether he has
capacity to appreciate his position and make a rational choice
with respect to continuing or abandoning further litigation or
on the other hand whether he is suffering from a mental dis-
ease, disorder, or defect which may substantially affect his
capacity in the premises.” Rees v. Peyton, 384 U.S. 312, 314
(1966). That decision must be made “in the present posture of
things,” id., that is, a determination of capacity at the time of
the decision to forego legal proceedings.

   When all of these conditions have been met, we have sus-
tained a criminal defendant’s decision to limit a mitigation
defense. See, e.g., Jeffries, 5 F.3d at 1198. When the condi-
tions have not been satisfied, we have not. See, e.g., Silva, 279
F.3d at 838.1

   [18] Applying these principles to the case at hand, we can
easily determine that Summerlin’s attorney’s decision not to
present mitigation evidence cannot be excused by his client’s
apparently spontaneous objection to certain testimony at the
penalty phase hearing. First, as we have discussed, Summer-
lin’s attorney did not conduct an adequate investigation. Sec-
ond, he did not consult with his client at all prior to the
penalty phase hearing, much less provide the advice necessary
for the client to provide informed consent to forego a mitiga-
tion defense. Third, the decision regarding which witnesses
were to be called rested with Summerlin’s attorney, not Sum-
  1
    We need not reach, nor do we reach, the question of whether presenta-
tion of some mitigation evidence is constitutionally required in a capital
case, regardless of the client’s informed decision to forego a defense. See,
e.g., People v. Deere, 710 P.2d 925 (Cal. 1985); State v. Hightower, 518
A.2d 482 (N.J. Super. Ct. App. Div. 1986).
                     SUMMERLIN v. STEWART                  14187
merlin. Fourth, the record does not support the conclusion that
Summerlin’s spontaneous reaction constituted an unequivocal
direction not to conduct any penalty phase defense. Fifth,
because the failure to provide a mitigation defense amounted
to a concession that the death penalty should be imposed in
this case, the court was obligated to make sure that this was
a competent, voluntary, intelligent, informed, and knowing
decision. Indeed, because the consequences were so dire—
Arizona law mandated a penalty of death in this situation
without the presentation of mitigating evidence—a showing
that Summerlin’s decision was knowing, intelligent, and vol-
untary was required. Cf. Whitmore, 495 U.S. at 164. In sum,
Summerlin’s spontaneous outburst cannot serve to excuse
Summerlin’s attorney’s failure to present mitigating evidence
at the penalty phase hearing.

                                D

   [19] Although we have concluded that Summerlin’s attor-
ney rendered constitutionally ineffective assistance of counsel
in investigating, developing, and preparing the penalty phase
presentation of this capital case, that alone is not enough to
justify habeas relief. Summerlin must also show that he was
prejudiced by the ineffective assistance. Under Strickland,
this means that “there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding
would have been different.” Strickland, 466 U.S. at 694. “A
reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Id. Here, the evidence of preju-
dice is more than ample.

   [20] First, the failure to present a mitigation defense all but
assured the imposition of a death sentence under Arizona law.
At the time, Arizona law mandated the death penalty when
the defendant had a qualifying prior conviction if there was no
mitigating evidence. Ariz. Rev. Stat. § 13-703. Although
Summerlin only had one prior conviction, the “road rage”
aggravated felony conviction, it qualified as a “dangerous fel-
14188                SUMMERLIN v. STEWART
ony.” Without mitigating evidence, a death sentence was vir-
tually assured. See Evans v. Lewis, 855 F.2d 631, 636-37 (9th
Cir. 1988) (noting that in Arizona, once an aggravating cir-
cumstance like a prior aggravated felony was found, death
was inevitable without mitigating evidence, and thus holding
that the failure to pursue psychiatric evidence constituted prej-
udicially deficient performance); see also Smith v. Stewart,
140 F.3d 1263, 1268, 1270 (9th Cir. 1998) (stating that in
light of Arizona’s statute, counsel’s “few asthenic comments”
at sentencing amounted to a “virtual admission that the death
penalty should be imposed upon his client”).

   [21] Second, this was not by any means a clear-cut death
penalty case. The initial, very experienced, prosecutor did not
believe he could succeed in obtaining a death sentence given
the facts and applicable law. Indeed, the prosecutor assented
to an extremely favorable plea agreement. Under the proposed
plea agreement, Summerlin was to enter an Alford plea, see
North Carolina v. Alford, 400 U.S. 25 (1970), which enabled
him, without admitting guilt, to plead guilty to second-degree
murder and aggravated assault and to be sentenced accord-
ingly. The agreement stipulated that Summerlin would be sen-
tenced to twenty-one years in prison for the murder of Ms.
Bailey, of which he would be required to serve fourteen. The
agreement was subject to court approval. If the court rejected
the stipulated sentence, Summerlin could either (1) allow his
plea to stand and be sentenced to a term of up to thirty-eight-
and-one-half years, according to the court’s sole discretion, or
(2) withdraw his plea of guilty and have the matters proceed
to trial and disposition.

   This plea agreement was withdrawn after Summerlin’s ini-
tial attorney and the prosecuting attorney were replaced.
However, it is indicative of the fact that this was not a clear-
cut capital case.

  [22] Third, a measure of assessing prejudice in a capital
penalty phase proceeding is to “reweigh the evidence in
                    SUMMERLIN v. STEWART                  14189
aggravation against the totality of available mitigating evi-
dence.” Wiggins, 539 U.S. at 534. In doing so, we must bear
in mind the Supreme Court’s observation in this case that Ari-
zona law required proof of aggravating factors beyond a rea-
sonable doubt. Summerlin, 124 S.Ct. at 2522 n.1 (citing State
v. Jordan, 614 P.2d 825, 828 (Ariz. 1980)).

   In this case, there were only two aggravating circumstances
relied upon by the sentencing judge. The judge based his deci-
sion as to aggravating circumstances on two statutory
grounds: (1) that the defendant had a prior felony conviction
involving the use or threatened use of violence on another
person, Ariz. Rev. Stat. § 13-703(F)(2) (1981) (later amended
in 1993); and (2) that Summerlin committed the offense in an
especially heinous, cruel, or depraved manner, id. § 13-
703(F)(6). The sentencing judge found no mitigating circum-
stances.

   Significant mitigating circumstances surrounded Summer-
lin’s aggravated assault conviction. However, they were not
presented to the sentencing judge. Summerlin did not have
any other significant criminal history; this fact was also not
presented at the penalty phase.

   Counsel’s failure to present evidence mitigating the prior
conviction aggravator is particularly significant. Notably, the
State’s evidence in support of the only other statutory aggra-
vating factor urged by the State—that Summerlin committed
the offense “in an especially heinous, cruel, or depraved
manner”—was not particularly strong. The Arizona Supreme
Court has noted that these are “admittedly broad subjective
terms.” State v. Vickers, 768 P.2d 1177, 1188 n.2 (Ariz.
1989). The assessment of whether a crime is “heinous”
depends on the “mental state and attitude of the perpetrator as
reflected in his words and actions.” State v. Gretzler, 659 P.2d
1, 10 (Ariz. 1983) (citations omitted). Thus, proof of premedi-
tation is especially important in determining whether the stat-
utory aggravator has been proven beyond a reasonable doubt.
14190               SUMMERLIN v. STEWART
   The basis of the State’s premeditation theory was not that
Summerlin had planned the crime; in fact, the State never
contended that he did. Rather, the State’s theory was that he
formed the required premeditation almost instantaneously
during the commission of the crime. Although instantaneous
premeditation may suffice for establishing premeditation for
the underlying conviction under Arizona law, see State v.
Neal, 692 P.2d 272, 276 (Ariz. 1984) (noting that the “length
of time could have been as instantaneous as it takes to form
successive thoughts in the mind”), instantaneous premedita-
tion is not definitive for the purpose of establishing the espe-
cially heinous, cruel, or depraved aggravator. The State relied
on the facts of the crime to support the especially heinous,
cruel, or depraved aggravator. The strong psychiatric evi-
dence of Summerlin’s lack of impulse and emotional control
and organic brain dysfunction could have provided significant
mitigating evidence countering the State’s circumstantial evi-
dence that the crime was committed in an especially heinous
manner. In sum, the evidence underlying the aggravating fac-
tors was not strong, particularly when measured against the
requirement that aggravating factors be proven beyond a rea-
sonable doubt.

   In contrast, examining the available mitigating evidence
that the Supreme Court has identified as significant, Summer-
lin’s potential case in mitigation was strong. He had a com-
pelling childhood history of physical and mental abuse:
deserted by his father who was later killed in a police shoot-
out; locked repeatedly in an ammonia-fumed room by his
mother; and subjected to electroshock at his mother’s insis-
tence. He had learning disabilities, to the point of being con-
sidered “functionally mentally retarded.” He was diagnosed as
a paranoid schizophrenic and treated with anti-psychotic med-
ications. He was also diagnosed as having an explosive per-
sonality disorder with impaired impulse control. One
psychiatrist found indications of organic brain impairment,
borderline personality disorder, and paranoid personality dis-
order. In his opinion, Summerlin “is deeply emotionally and
                     SUMMERLIN v. STEWART                  14191
mentally disturbed, unaware of the motives underlying much
of his behavior, and unable, because of his problems, to exer-
cise normal restraint and control, once his highly unstable and
volatile emotions are aroused.” All of this was not only highly
relevant as general mitigation, but was also evidence that
could directly counter the other aggravating factor urged by
the State, namely that the crime had been committed in a ‘hei-
nous, cruel, or depraved manner,’ in the balancing of mitigat-
ing and aggravating factors by the trial court.

   The State suggests that no prejudice occurred because all of
the mitigating evidence was contained in Dr. Tatro’s letter
attached to the presentence report. However, the report cited
by the State was not a psychiatric evaluation prepared for the
penalty phase. It was a letter from Tatro to Summerlin’s for-
mer attorney that pre-dated the initial trial. The purpose of the
evaluation at that stage, and the focus of the letter, was to
determine whether Summerlin was competent to stand trial
and whether a potential insanity defense was available.
Tatro’s conclusion was that no guilt phase defense was avail-
able under the M’Naghten test, which had been adopted by
Arizona “as the sole standard for criminal responsibility.”
State v. Ramos, 648 P.2d 119, 121 (Ariz. 1982). To sustain a
defense of legal insanity under the test, “[a]n accused must
have had at the time of the commission of the criminal act: (1)
Such a defect of reason as not to know the nature and quality
of the act, or (2) If he did know, that he did not know he was
doing what was wrong.” State v. Christensen, 628 P.2d 580,
583 (Ariz. 1981) (internal quotation marks omitted). These
considerations are far different from those involved in a pen-
alty phase mitigation defense. We have cautioned that in pre-
senting a penalty phase mitigation defense based on mental
health, counsel should not merely rely on competency evalua-
tions conducted at the guilt phase, which are prepared for a
different purpose. Bean, 163 F.3d at 1078-79 (concluding that
defense counsel was not reasonable to rely at penalty upon
mental health evidence previously amassed for competency
challenge); see also Hendricks, 70 F.3d at 1043-44 (stating
14192                SUMMERLIN v. STEWART
that investigation of mental health evidence for guilt phase
does not excuse failure to develop mental health mitigation
evidence for penalty phase).

   Dr. Tatro was a psychologist, not a psychiatrist or a neurol-
ogist. As a result, it is perhaps understandable that Dr. Tatro’s
letter did not discuss a key mental health defense, namely that
of psychomotor epilepsy. The evidence of psychomotor epi-
lepsy was available to Summerlin’s counsel, but he did not
pursue it. For example, Dr. Leonardo Garcia-Brunuel, a psy-
chiatrist who examined Summerlin in the early stages of the
case, was prepared to testify that Summerlin had a temporal
lobe seizure disorder and had a psychomotor seizure when he
committed the murder. Dr. Garcia testified that this may have
caused uncontrollable behavior. Other psychiatrists, who were
available to Summerlin’s attorney at the time, testified that
they had not tested Summerlin for this condition, but if the
diagnosis were correct, a psychomotor seizure would have
strongly affected Summerlin’s ability to control his actions
after the onset of the seizure. This is significant mitigation
testimony that was available to Summerlin’s attorney but not
presented in Tatro’s competency letter. Further, Dr. Tuchler,
one of Summerlin’s other examining physicians, conceded at
the state habeas evidentiary hearing that based “on material
that has been brought up subsequently,” he believed that there
may have been a complete loss of impulse control that
affected Summerlin’s ability to conform his conduct to the
requirements of the law. Therefore, the notion that the Tatro
letter presented a complete view of available mitigating fac-
tors is not correct.

   [23] When considered in the aggregate, the available miti-
gating evidence in this case is far more compelling than the
evidence the Supreme Court held adequate to establish preju-
dice in Wiggins, 539 U.S. at 534-38. As the Supreme Court
noted, “[h]ad the jury been able to place petitioner’s excrucia-
ting life history on the mitigating side of the scale, there is a
reasonable probability that at least one juror would have
                     SUMMERLIN v. STEWART                  14193
struck a different balance.” Id. at 537. Although, for the pur-
poses of resolving this issue, we evaluate prejudice in the con-
text of judge-sentencing, the result is the same. The fact that
Summerlin’s counsel did not present evidence to mitigate the
aggravated assault special circumstance, nor evidence to miti-
gate the alleged “heinous, cruel, or depraved manner” in
which the crime was committed, undermines our confidence
in the court’s imposition of a death sentence, particularly
since the State was required to prove aggravating factors
beyond a reasonable doubt. For these reasons, we conclude
that the failure of trial counsel to investigate, develop, and
present mitigating evidence at the penalty phase hearing has
undermined our confidence in the sentence of death imposed
by the trial judge. Had an adequate mitigation defense been
presented, there is “a reasonable probability” that an objective
sentencing factfinder “would have struck a different balance.”
Id.; see also Strickland, 466 U.S. at 693 (noting that a reason-
able probability of a different result is less than the preponder-
ance more-likely-than-not standard); Rompilla, 125 S.Ct. at
2469 (“[A]lthough we suppose that [the sentencer] could have
heard it all and still have decided on the death penalty, that
is not the test.”). We therefore hold that Summerlin has estab-
lished prejudice under the standards articulated in Strickland.
He is entitled to habeas corpus relief.

                               III

   [24] We have previously affirmed Summerlin’s conviction.
We reverse the district court’s denial of a writ of habeas cor-
pus as to the penalty phase and remand with instructions to
grant the writ of habeas corpus as to the sentence unless the
State begins resentencing proceedings within a reasonable
time to be determined by the district court. Given our resolu-
tion of these issues, it is unnecessary to reach the other ques-
tions raised by Summerlin on appeal.

  REVERSED AND REMANDED.
14194                SUMMERLIN v. STEWART
SCANNLAIN, Circuit Judge, concurring in part and dissent-
ing in part:

   I concur in that portion of the court’s opinion which holds
that counsel’s failure to investigate mitigating evidence con-
stitutes constitutionally deficient performance. I must dissent,
however, from the court’s conclusion in Part II.D that the
state court’s affirmance of the death penalty violated constitu-
tional standards. I agree with the district court’s determination
that Summerlin failed to demonstrate a reasonable probability
that, but for counsel’s constitutionally deficient performance,
he would have received a lesser sentence. Because I would
also affirm the district court on the two issues the court does
not reach today, I would affirm the judgment of the district
court denying the petition for writ of habeas corpus.

   I must also dissent from the court’s conclusion that coun-
sel’s failure to “contact or interview” the prosecution’s rebut-
tal    witnesses     constitutes     constitutionally  deficient
performance. Because this portion of the court’s opinion
approves the type of “per se” rule regarding attorney perfor-
mance that Strickland v. Washington, 466 U.S. 668 (1984),
precludes, I must respectfully dissent from that portion of Part
II.A as well.

                                I

   To prevail under Strickland, Summerlin must “affirma-
tively prove prejudice,” which requires showing more than
just the possibility that counsel’s performance prejudiced the
outcome. Instead, Summerlin must demonstrate “a reasonable
probability” that, but for counsel’s constitutionally deficient
performance, he would have received a lesser sentence. Id. at
691, 693-94.

                               A

  In my view, Summerlin has not met this burden. I agree
with the district court that practically all the mitigating evi-
                     SUMMERLIN v. STEWART                  14195
dence was in fact before the sentencing judge. The presen-
tence report and Dr. Tatro’s psychological report described
Summerlin’s childhood — specifically noting his alcoholic
mother’s proclivity to beat Summerlin so severely and consis-
tently that he preferred juvenile detention to home — and his
father’s lengthy incarceration and shooting death in an armed
robbery. The court cites only two new pieces of evidence
regarding Summerlin’s childhood: ammonia and electroshock
treatments. While tragic, these additional details would not
have significantly added to the sentencing judge’s picture of
Summerlin’s childhood.

   Similarly, the sentencing judge was aware of substantially
all the evidence regarding Summerlin’s mental difficulties.
Dr. Tatro’s report described Summerlin’s illiteracy, dyslexia,
and his symptoms consistent with paranoid personality disor-
der. Though the report did not mention temporal lobe seizure
disorder, it explained that Summerlin had borderline personal-
ity disorder and an organic brain impairment that “may well
underlie some of the difficulty he has with keeping his
impulses under control.”

   Finally, counsel’s failure to present evidence within his
possession of the circumstances surrounding Summerlin’s
prior felony conviction is irrelevant to the question of preju-
dice. The court does not hold — nor can it — that this omis-
sion, unrelated to counsel’s failure to investigate, was
constitutional error. Even if it were, the addition of this evi-
dence, along with the small amount of new mental health and
social history evidence, would not create a “reasonable proba-
bility” that the sentencing judge would have reached a differ-
ent result. The prior conviction, regardless of the
circumstances surrounding it, qualified as a statutory aggra-
vating factor under Ariz. Rev. Stat. § 13-703 at the time.

  Thus, in spite of Summerlin’s counsel’s constitutionally
deficient investigation, practically all the available mitigation
evidence that counsel would have uncovered through a rea-
14196                SUMMERLIN v. STEWART
sonable investigation was already before the sentencing judge.
In my view, therefore, Summerlin does not satisfy the second
prong of the Strickland test. I would affirm the district court’s
determination that Summerlin failed to prove prejudice.

                                B

  I would also affirm the district court’s determination of two
additional issues the court does not reach today because of its
analysis of the prejudice issue.

   As to the conflict of interest claim, I would affirm the dis-
trict court’s determination, for the reasons expressed in the
three-judge panel opinion, that Summerlin was not prejudiced
by the brief romantic encounter between the prosecutor and
Summerlin’s first attorney. See Summerlin v. Stewart, 267
F.3d 926, 930-941 (9th Cir. 2001), withdrawn, 281 F.3d 836
(2002). As to the state trial court’s impairment, I would affirm
the district court’s determination, for the reasons expressed in
Judge Kozinski’s dissent from the three-judge panel opinion
on this point, that the sentencing judge’s purported marijuana
addiction did not affect his performance in Summerlin’s case.
Id. at 957-964. Because the state court’s affirmance of the
death penalty did not violate constitutional standards, I am
satisfied that the district court properly denied the petition for
writ of habeas corpus.

                                II

   I must also dissent from the portion of the court’s opinion
that characterizes counsel’s failure to contact or to interview
Dr. Bendheim and Dr. Tuchler as constitutionally deficient
performance. The court cites Rompilla v. Beard, 125 S.Ct.
2456 (2005), to support the proposition that counsel’s deci-
sion neither to contact nor to interview the prosecution’s
rebuttal witnesses fell below the constitutional threshold for
ineffective assistance.
                     SUMMERLIN v. STEWART                  14197
   With respect, Rompilla does not support such a view. In
Rompilla, the Supreme Court found constitutionally deficient
performance where defense counsel failed to review a prior
conviction case file that represented the core of the prosecu-
tion’s aggravation case. Defense counsel knew the prosecu-
tion planned to present details from the case file — including
the rape victim’s trial testimony — yet failed to review the
easily available file in order to counter the prosecution’s
aggravation argument. Rompilla, 125 S.Ct. at 2464. By con-
trast, Summerlin’s counsel, in spite of his other failings, did
not fail to familiarize himself with the prosecution’s aggrava-
tion evidence. The prosecution’s only aggravating evidence
was Summerlin’s prior felony conviction. As the court notes,
Summerlin’s counsel knew well the details of this prosecu-
tion.

   Summerlin’s counsel’s failure to “contact or interview” Dr.
Bendheim and Dr. Tuchler — the prosecution’s rebuttal wit-
nesses — does not constitute constitutionally deficient perfor-
mance. Counsel had obtained the doctors’ reports that formed
the basis of their testimony. He also cross examined the doc-
tors based on the conclusions in their reports and elicited them
to concede several points in Summerlin’s favor. The mere fact
that counsel did not take the further step of contacting the
doctors prior to the hearing does not render his performance
constitutionally deficient. There is simply no showing that
counsel would have learned anything more of relevance from
personal contact with these doctors than what he had learned
from their reports.

   The Supreme Court has repeatedly warned against the cre-
ation of “specific guidelines” or “checklist[s] for judicial eval-
uation of attorney performance.” Strickland, 466 U.S. at 688;
Wiggins v. Smith, 539 U.S. 510, 521 (2003). Unfortunately,
the court ignores this warning today.